Citation Nr: 9932115	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for generalized psoriasis 
with history of basal cell epithelioma and actinic keratoses, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to December 
1969.  In an April 1970 rating decision, the Boston, 
Massachusetts Regional Office (RO) granted service connection 
for dermatophytosis pedis, and assigned a 10 percent 
disability rating.  In a June 1978 rating decision, the RO 
assigned a noncompensable rating for the veteran's skin 
disorder.  In a September 1984 rating decision, the RO 
assigned a 30 percent disability rating for the skin 
disorder, recharacterized as dermatophytosis pedis, 
seborrheic dermatitis, tinea corporis, dyshidrotic eczema of 
the hands, and intertrigo.    

This appeal arises from a February 1993 rating decision of 
the RO, which denied a rating in excess of 30 percent for the 
veteran's skin disorder, recharacterized as generalized 
psoriasis with history of basal cell epithelioma and actinic 
keratoses.  In March 1997, the Board of Veterans' Appeals 
(Board) remanded the case to the RO for further evidentiary 
development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service connected generalized psoriasis 
with history of basal cell epithelioma and actinic keratoses 
is manifested by complaints of itching of the hands, scalp, 
intergluteal cleft and of peeling of rashes on the back and 
stomach.  The clinical findings demonstrate slight pink 
discoloration in the intergluteal cleft, periodic basal cell 
carcinoma excisions in various areas of the face and upper 
chest, and itching and crusting rashes on the scalp, face, 
chest, back, pubic area, and groin.  There was no evidence of 
ulceration, extensive exfoliation, or systemic or nervous 
manifestations, and the skin disorder was not considered 
exceptionally repugnant.  


CONCLUSION OF LAW

The veteran's generalized psoriasis with history of basal 
cell epithelioma and actinic keratoses is not more than 30 
percent disabling, according to regulatory criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7806, 
7816, 7817, 7818 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In January 1993, a claim for an increased rating for the 
veteran's service connected skin disorder was received.  
Attached to the statement was a January 1993 letter from a VA 
dermatologist, indicating that the veteran had been treated 
over the past 10 years for a history of basal cell carcinoma 
and actinic keratoses.  The dermatologist indicated that the 
veteran's disorders resulted from years of exposure to 
sunshine and repeated sunburns during service.  

On a January 1993 VA examination, it was noted that the 
veteran had a history of seborrheic dermatitis of the scalp 
and face, tinea corporis of the chest, dyshidrotic eczema of 
the hands, and intertrigo of the gluteal folds.  
Additionally, he has had urticaria, perifolliculitis of the 
upper back, actinic keratoses of the face and forehead, and 
basal cell epitheliomata of the shoulder, right upper 
abdomen, and face.  The veteran's current complaints 
consisted of itching of the hands, scalp, and intergluteal 
cleft.  On examination, there was scaling of the scalp and 
periumbilical redness and scaling.  There was slight pink 
discoloration in the intergluteal cleft.  The diagnoses were 
psoriasis, to include conditions in service involving the 
scalp, chest, intergluteal cleft, and hands; and basal cell 
epithelioma and actinic keratoses by history, caused by 
exposure to sun in service.  

In a February 1993 rating decision, the RO assigned a 30 
percent evaluation for the veteran's generalized psoriasis 
with history of basal cell epithelioma and actinic keratoses, 
noting that he was formerly evaluated under the Diagnostic 
Code 7813 for dermatophytosis of the Department of Veterans 
Affairs' Schedule for Rating Disabilities (38 C.F.R. Part 4).  
The RO determined that the veteran's history of basal cell 
epithelioma and actinic keratoses was causally related to his 
service and that his 30 percent evaluation would include 
these disorders in addition to his generalized skin 
condition.

In his substantive appeal dated in April 1993, the veteran 
contended that he has had a significant number of operations 
performed over the past 10 years in treatment for his skin 
disorders.  He stated that he has suffered significant 
physical, mental, and financial hardship on account of his 
disorders.  He disputes the RO's decision to "lump or 
combine" his skin cancer with his previously identified and 
compensated skin problems without making an allowance for 
increased compensation.  

At a December 1993 hearing at the RO before a hearing 
officer, the veteran testified that his skin symptoms have 
progressively worsened over the years; that his VA doctor 
informed him that his basal cell carcinoma was more of a 
problem than his other skin conditions, and he felt that this 
fact should be recognized and compensated accordingly; that 
since 1984 he has undergone a variety of operations including 
plastic surgery, which required over 100 stitches, to treat 
his conditions; that his face still had scars indicative of 
his surgery and that one particular surgery left the right 
eyebrow a bit more raised than the left eyebrow; that he used 
many different types of ointments and was advised to avoid 
bright sunlight; that it was embarrassing to him to deal with 
the public in the course of his job due to his scars, 
stitches, and bandages; that his dermatitis affected him by 
periodically appearing as rashes on his back and stomach, 
which peeled and itched; and that his scalp was constantly 
red and sore, requiring the use of certain shampoos.  

At the hearing numerous private medical records dated from 
July 1983 to October 1993 were received.  Pathology reports 
dated in July 1983 indicate superficial basal cell carcinoma 
in the right pre-clavicular area and a benign intradermal 
nevus in the left midline lower neck.  Records from 
Massachusetts General Hospital, dated from December 1985 to 
January 1986, indicate diagnoses of basal cell carcinoma of 
the right forehead, nose, and right anterior shoulder.  An 
October 1987 statement from William Hill, M.D., indicates 
that the veteran underwent radium treatment from June to 
September 1987 for basal cell carcinoma on the right anterior 
chest.  Records from Mount Auburn Hospital, dated from 
December 1988 to September 1992, show excision of basal cell 
carcinoma of the right forehead, right cheek, and right upper 
chest and of a lesion of the back diagnosed as seborrheic 
keratosis that had been itching and crusting.  Records from 
Dr. Merrill Liteplo, dated from September 1992 to October 
1993, indicate that the veteran had multiple actinic 
keratoses, seborrheic dermatitis of the scalp, and a 
confirmed diagnosis of basal cell carcinoma of the right 
forehead in September 1992.  In October 1992, the veteran was 
treated for actinic keratoses of the face and seborrheic 
dermatitis of the face.  In October 1993, a total body 
examination revealed no recurrences and no lesions regarding 
basal cell carcinoma, multiple actinic keratoses on the 
forehead, and seborrheic dermatitis of the scalp, face, and 
back, which was not responsive to a prescribed shampoo.  

In a letter received in June 1994, the veteran indicated that 
because he has suffered through many operations over the past 
11 years involving stitches, plastic surgery, and radiation 
treatment his skin condition warranted a rating in excess of 
30 percent.

In September 1994, a letter from the veteran to his senator 
was received.  He reiterated his contention that an increased 
rating was warranted for his service connected disorder, 
particularly following VA's recognition of his skin cancer as 
a service connected disability.  He argued that the RO should 
not have combined his skin cancer with his already recognized 
skin condition without allowing for an increased rating.  

In June 1995, private medical records dated in March 1995 
were received.  In March 1995, a full body examination 
revealed lesions in the left periauricular area and on the 
left side of the bridge of the nose, irritated seborrheic 
keratoses on the back, and severe and extensive seborrheic 
dermatitis on the scalp, face, chest, back, pubic area, and 
groin.  Later that month, the lesions in the periauricular 
area and nose were excised and determined to be basal cell 
carcinoma.  

In May 1996, private medical records dated from September 
1995 to April 1996 were received.  In April 1996, an 
examination revealed a lesion on the left lower eyelid 
adjacent to the lid margin, multiple (over 10) actinic 
keratoses on the forehead, seborrheic dermatitis that was not 
well controlled, and solar lentigo on the left cheek.  The 
left lower eyelid lesion was diagnosed as basal cell 
carcinoma.  

In July 1996, private medical records dated in June 1996 from 
Massachusetts General Hospital were received, indicating that 
the veteran underwent Mohs micrographic surgery in the area 
of the left lower lateral eyelid.  The pre- and postoperative 
diagnoses were basal cell carcinoma with indistinct margins 
in a critical area.  

In a statement received in November 1997, the veteran 
indicated that he has received continuous treatment for his 
various skin disorders and has submitted medical evidence 
regarding basal cell carcinoma operations and treatment for 
actinic keratoses and extensive seborrheic dermatitis.  He 
submitted additional evidence to include color photographs of 
his face and upper chest, dated in 1997, and a private 
medical record with notations from Dr. Merrill Liteplo, dated 
from March 1997 to June 1997, which was not previously 
considered by the RO.  A May 1997 full body examination 
revealed that there were no new or recurrent lesions in 
regard to basal cell carcinoma.  There were multiple actinic 
keratoses on the forehead, cheeks, and nose, and seborrheic 
dermatitis that was diffusely affecting the upper back and 
around the ears.  In June 1997, there were over 15 lesions on 
the face diagnosed as actinic keratoses.   

A prescription dated in May 1997 for treatment of skin 
lesions and a pamphlet describing the prescription skin cream 
was received, together with additional undated color 
photographs of the veteran's face and upper chest.

On VA examination in January 1999, it was noted that the 
veteran continued to develop actinic keratosis and basal cell 
carcinoma.  It was noted that there was no current treatment 
or symptoms.  On examination, there was no ulceration or 
extensive exfoliation.  There was one small crust on the 
right forehead associated with an actinic keratosis.  There 
were no obvious systemic or nervous manifestations.  The 
veteran had six reddened spots on the right forehead.  The 
examiner stated that repugnance was "in the eye of the 
beholder" and that he did not personally find the veteran's 
condition to be repugnant.  The examiner added that in social 
situations perhaps someone else might think differently than 
him.  The examiner stated that the veteran should be able to 
work with his skin disabilities.    

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Although a disability must be viewed in 
relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran's service connected skin disorder is currently 
rated at 30 percent under 38 C.F.R. § 4.118, Diagnostic Codes 
7806-7818, which include eczema (Code 7806), psoriasis (Code 
7816), dermatitis exfoliativa (Code 7817), and new malignant 
skin growths (Code 7818).  Under these codes, a 30 percent 
evaluation is warranted for a skin disorder with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent evaluation is warranted for a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or with exceptional repugnance.  

The veteran contends that an increased evaluation is 
warranted on the basis that his skin symptoms have 
progressively worsened over the years and that his basal cell 
carcinoma, which has required numerous surgeries, was more of 
a problem than his other previously evaluated skin 
conditions.  The clinical evidence of record demonstrates 
that his skin disorder was examined and treated by VA and 
private doctors.  In January 1993, the VA examiner recorded 
the veteran's complaints of itching of the hands, scalp, and 
intergluteal cleft.  There was scaling of the scalp, 
periumbilical redness and scaling, and slight discoloration 
in the intergluteal cleft.  The veteran testified in 1993 
that his dermatitis periodically peeled and itched and that 
he was embarrassed to deal with the public due to his scars, 
stitches, and bandages from surgical procedures on his skin.  
Private medical records indicate that the veteran was 
periodically diagnosed with basal cell carcinoma of various 
areas on his face and upper body, requiring excision.  
Additionally, the private records show that the veteran was 
continuously treated for multiple actinic keratoses of the 
face and back and for seborrheic dermatitis of the face, 
scalp, back, chest, and groin area.  A March 1995 record 
indicates that the veteran's skin condition was severe and 
extensive, and an April 1996 record indicates that his 
dermatitis was not well controlled.  On the most recent VA 
examination in 1999, there was no evidence of ulceration or 
extensive exfoliation, or of systemic or nervous 
manifestations.  The examiner noted evidence of a skin 
condition on the veteran's forehead but found that the 
condition was not repugnant.  

The foregoing disability picture shows that the veteran's 
service connected skin condition was continuously treated and 
involved various exposed surfaces, particularly the face.  
While the Board recognizes that the veteran's various skin 
disorders may at times vary in intensity, the clinical 
findings do not demonstrate that the veteran meets the 
criteria for a rating in excess of 30 percent.  The private 
treatment records and VA examination reports do not show 
evidence of ulceration, extensive exfoliation or crusting, or 
systemic or nervous manifestations.  Moreover, the 1999 VA 
examiner indicated that, while others may disagree with his 
assessment in certain social situations, it was his medical 
opinion that the veteran's skin disorder was not repugnant 
and that the veteran should be able to work with his 
disabilities.  In fact, the criteria for an increased rating 
actually requires the higher standard of exceptional 
repugnance.  In view of the foregoing, the Board concludes 
that the preponderance of the evidence weighs against the 
claim for an increased rating for generalized psoriasis with 
history of basal cell epithelioma and actinic keratoses.  

The Board acknowledges the contention of the veteran's 
representative in September 1999 that the VA examination in 
January 1999 was inadequate by failing to set forth in detail 
the veteran's clinical findings and rendering a diagnosis.  
However, the Board finds that the examination report did in 
fact describe the veteran's current skin problems with 
sufficient particularity for evaluation under the applicable 
rating criteria.  Moreover, the examination report was 
responsive to the questions relevant to rating the veteran's 
skin disabilities, which were posed in the March 1997 Board 
remand.  The Board also acknowledges the veteran's repeated 
contention that he was entitled to increased compensation on 
the basis that the RO granted service connection for his skin 
cancer in a February 1993 rating decision and that a higher 
rating was warranted on account of this additional, more 
severe skin disorder.  The veteran disputed the RO's decision 
to "lump or combine" his skin cancer with his previously 
identified and compensated skin problems without making an 
allowance for increased compensation.  The Board, however, 
finds that the RO properly considered the veteran's service 
connected skin disorders under a single evaluation.  Under 
38 C.F.R. § 4.14, while the condition in issue may be 
evaluated under any of several diagnoses, the evaluation of 
the same disability under various diagnoses is to be avoided.  
In other words, the same manifestation under different 
diagnoses is not permitted.  In the present case, the veteran 
is service connected for a variety of skin disorders that are 
manifested similarly by rashes that itch and peel and lesions 
that sometimes require excision.  The disabilities 
attributable to the various skin disorders overlap to a great 
extent and involve the same anatomical areas.  In the 
veteran's case, a single evaluation is most appropriate in 
view of 38 C.F.R. § 4.14. 



ORDER

Entitlement to an increased rating for generalized psoriasis 
with history of basal cell epithelioma and actinic keratoses 
is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

